Citation Nr: 0800804	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-24 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar muscle back pain disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1978 to May 1979, 
and from December 1981 to September 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2007, the veteran was afforded a hearing before Holly 
E. Moehlmann, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1988, the RO 
denied a claim for service connection for a back condition.  

2.  The evidence received since the RO's October 1988 
decision, which denied service connection for a back 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran does not have lumbar muscle back pain 
disorder as the result of disease or injury that occurred 
during her active military service.

4.  The veteran does not have a neck disorder as the result 
of disease or injury that occurred during her active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1988 decision, which denied a claim for service 
connection for a back condition; the claim for service 
connection for lumbar muscle back pain disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  Lumbar muscle back pain disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).   

3.  A neck disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In a rating decision, dated in October 1988, the RO denied a 
claim for service connection for a back condition.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).   

In May 2003, the veteran filed to reopen the claim.  In 
August 2003, the RO denied the request to reopen the claim.  
Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of these claims was in 
October 1988.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in October 1988 included the veteran's 
service medical records, which showed that between September 
and October of 1978, she was treated for complaints of upper 
back pain.  The reports are somewhat difficult to read, but 
state that there was no trauma, and appear to note back 
spasms.  The veteran's separation examination report (from 
her first period of active duty), dated in March 1979, shows 
that her spine was clinically evaluated as normal.  In an 
accompanying "report of medical history," she indicated a 
history of recurrent back pain.  The report further notes, 
"Had some past back pain but no problem now."  Treatment 
reports dated after the separation examination report and 
prior to discharge, dated between April and May of 1979, show 
that she was again treated for complaints of upper back pain.  
The assessments were muscle strain, and myositis.  

The post-service medical evidence included reports from 
Leslie R. Hightower, M.D., dated in 1986, which showed that 
the veteran was treated for complaints of pain and 
paresthesias in the posterior left leg following an injection 
to treat complaints of left hip pain.  The assessments were 
tendonitis and left-sided sciatica, probably secondary to an 
injection.  In addition, a July 1979 VA examination report 
did not show complaints of low back symptoms, or contain a 
relevant diagnosis.  The report notes that the spine had a 
full range of motion.  

At the time of the RO's October 1988 decision, there was no 
competent evidence to show that the veteran had a back 
disorder, that a back disorder was related to her service, or 
that arthritis of the back was manifest to a compensable 
degree within a year of separation from service.  

Evidence received since the October 1988 decision includes a 
number of treatment reports, dated between 1986 and 2006.  
This evidence shows treatment for back muscle strain as early 
as 1987, and that the veteran's diagnoses include lumbar 
sprain, chronic low back pain, and a herniated nucleus 
pulposus.  A May 2002 magnetic resonance imaging (MRI) study 
notes a disc bulge at L4-5, foraminal stenosis and disc 
degeneration at L5-S1, and mild bilateral degenerative facet 
changes at L4-5 and L5-S1.  A statement from Paul B. Nutter, 
M.D., dated in September 2003, shows that Dr. Nutter states 
that he has been treating the veteran since December 2002, 
for lumbosacral strain she suffered in January 2002.  He 
further states, "It is my understanding from [the veteran's] 
history that she had pre-existing problems with her back as a 
result of a lumbosacral strain that occurred when she was in 
the service.  It is certainly possible that her current 
lumbosacral strain was an aggravation of a previous lumbar 
strain that she suffered when she was in the service."  A 
December 2004 statement from Dr. Nutter is very similar to 
the September 2003 letter, but also notes that the veteran 
reported that her lumbar strain during service "never fully 
healed."  He concluded, "Based on this reported history, 
her current lumbosacral strain on a more-probable-than-not 
basis is related to her lumbar strain when she was in the 
service."  

This evidence, which was not of record at the time of the 
October 1988 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board also 
finds that this evidence is material.  Dr. Nutter's 
statements are competent evidence to show that the veteran 
may have a low back condition that is related to her service.  
The Board therefore finds that the submitted evidence raises 
a reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  


II.  Service Connection

The veteran asserts that she has a neck disorder, and lumbar 
muscle back pain disorder, as a result of her service.  
During her hearing, held in May 2007, the veteran testified 
that she had neck pain and low back pain during her service, 
and that she currently has neck pain, and low back pain, that 
are related to her inservice symptoms.   

The Board's discussion of the veteran's service medical 
records in Part I is incorporated herein.  In addition, the 
Board notes that the veteran's service medical records from 
her first period of active duty do not show any treatment for 
complaints of neck symptoms, or a diagnosis of a neck 
condition.  The veteran's separation examination report from 
her first period of active duty, dated in March 1979, shows 
that her neck and spine were clinically evaluated as normal.  
In an accompanying "report of medical history," she 
indicated a history of recurrent back pain.  

There are no medical reports dated inbetween the veteran's 
first and second periods of active duty (i.e., between May 
1979 and December 1981) except for a July 1979 VA examination 
report, which does not show complaints of neck or low back 
symptoms, or contain a relevant diagnosis.  The report notes 
that the spine had a full range of motion.  Furthermore, the 
service medical records from the veteran's second period of 
active duty do not show complaints of, or treatment for, 
either neck symptoms or low back symptoms, nor do they 
contain a relevant diagnosis.  
 
As for the medical evidence dated after the veteran's second 
period of active duty, it consists of VA and non-VA reports, 
dated between 1986 and 2006.  This evidence includes reports 
from the Madigan Army Medical Center (treatment was 
apparently as a dependent of a serviceman), dated between 
1986 and 2002, which show that in October 1987, the veteran 
was treated for complaints of left-sided sciatica since 
September 1986 when a shot was given in her left lower 
buttock.  The report notes "lumbar disc syndrome" in the 
"reason for request," however, after examination, the 
assessment noted left-sided sciatica secondary to injection, 
with "no evidence of disc involvement."  In November 1987, 
she was treated for muscle strain after she complained of 
back pain.  In 1989, she received a number of treatments for 
back pain, with assessments of low back pain, and sciatica, 
R/O (rule out) HNP (herniated nucleus pulposus), and the 
reports contain a notation of a history of a herniated L5-S1 
disc.  A September 1989 report notes complaints of low back 
pain following a fall, and contains an assessment of low back 
muscle strain.  An October 1998 report shows that the veteran 
reported having right-sided neck pain and shoulder pain after 
she carried heavy buckets three days before.  The impressions 
were cervical neck strain and trapezeus muscle strain.  An X-
ray report for the cervical spine, dated in February 1991, 
was normal.  X-ray reports for the cervical spine, dated in 
January and February 1997, contain an impression noting 
spondylosis of C4-C5 with loss of normal cervical spine 
lordosis.  Reports, dated in February 2002, show the veteran 
was treated for complaints of neck and back pain after 
falling at work on January 31, 2002, and that the fall was 
severe enough that she was advised not to return to work for 
well over a month.  The impressions were neck and back pain, 
and "back pain, s/p (status post) fall, work-related."  An 
X-ray report for the lumbar spine, dated in February 2002, 
contains an impression noting "unremarkable radiographs."  
A May 2002 magnetic resonance imaging (MRI) study notes a 
disc bulge at L4-5, foraminal stenosis and disc degeneration 
at L5-S1, and mild bilateral degenerative facet changes at 
L4-5 and L5-S1.  

The claims files also contain reports from the Spanaway 
Multicare Clinic, and a number of other private health care 
providers, dated between 2002 and 2005, as well as VA 
progress notes, dated between 2003 and 2005.  This evidence 
shows ongoing treatment for back pain, with notations that 
included cervical spine disc disease, "sprain lumbar 
region," "sprain of neck," sciatica, and low back pain.  

A decision of the Social Security Administration (SSA), dated 
in March 2005, shows that the SSA determined that the veteran 
was disabled as of May 2004 due to a primary diagnosis of 
affective disorder, and a secondary diagnosis of "disorders 
of back (discogenic, degenerative)."  

In January 2006, the RO requested an examination, to include 
obtaining etiological opinions.  In response, the RO received 
a QTC examination report, dated in April 2006.  This report 
shows that it was not based on a review of the claims files.  
The diagnoses were degenerative disc disease of the lumbar 
spine and the cervical spine.  The examiner stated that the 
etiological issue could not be resolved "without mere 
speculation."  The examiner then went on to speculate about 
various aspects of the disabilities in issue.  His discussion 
is not favorable to the veteran's claims.  However, as the 
examiner did not review the veteran's claims files, and as he 
indicated that his discussion of the origins of the veteran's 
disabilities was speculative, the Board will not further 
discuss this report, nor will it use this report in arriving 
at its decisions.   

In a report, dated in December 2006, the RO obtained an 
opinion from Jamshid Tamiry, M.D.  Dr. Tamiry indicated that 
he had reviewed the veteran's records, as well as the April 
2006 QTC report, and stated that the diagnoses were 
degenerative disc disease of the lumbar spine and the 
cervical spine.  He concluded, "Based on the review of 
medical records, this reviewer believes that the veteran's 
neck and back condition is less likely than not related to 
the military service."  He explained that the veteran 
sustained multiple traumas after her service, to include 
trauma to the neck and back in January 2002, and that X-rays 
taken at that time revealed mild degenerative changes in the 
lumbar spine.  

A statement from O.D.H., recieved in July 2004, states that 
the veteran complained of back pain and muscle spasm during 
service, and attended sick call several times.  The author 
indicates that she is a nurse.  

A lay statement from B.F.P., the veteran's mother, recieved 
in July 2004, states that the veteran had complaints of back 
pain during service, and that she still has trouble with her 
back. 

The Board has determined that the claims must be denied.  The 
veteran's service medical records show that she received 
several treatments for back pain in 1978 and 1979.  However, 
there was no evidence of low back pathology, and the service 
medical records from the second period of active duty do not 
show complaints of, or treatment for, either neck symptoms or 
low back symptoms, nor do they contain a relevant diagnosis.  
Furthermore, the first evidence of treatment for low back 
symptoms is dated about two years after separation from the 
second period of service.  The first evidence of treatment 
for neck/cervical spine symptoms is dated in 1998.  These 
periods without treatment are evidence that there has not 
been a continuity of symptomatology, and it weighs against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the veteran is shown to have sustained 
at least two post-service traumas to her spine.  In addition, 
Board finds that the April 2006 opinion of Dr. Tamiry is 
highly probative evidence against the claims.  The opinion 
was supported by a detailed rationale and is the only 
competent opinion of record which was based on a review of 
the veteran's C-file.  Finally, there is no medical evidence 
to show that arthritis of either the lumbar spine, or the 
cervical spine, was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.

In reaching these decisions, the Board has considered Dr. 
Nutter's statements, and the statement of O.D.H.  These 
opinions are afforded relatively little probative value.  The 
Board first notes that O.D.H. does not assert that the 
veteran's current neck and back conditions are related to any 
current disability.  Moreover, her observations appear to be 
of the veteran's first period of service when the service 
medical records show complaints of back pain; these 
complaints were known to the examiner who reviewed the file.  
In addition, none of these statements are shown to have been 
based on a review of the veteran's C-file, or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-449 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In fact Dr. Nutter indicates that his opinions 
are based on a history as reported by the veteran.  
Furthermore, Dr. Nutter's opinions only discuss "lumbosacral 
strain," and not the veteran's lumbar degenerative disc 
disease.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims that the 
veteran's current lumbar and neck disorders are due to her 
service, and, therefore, that the claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that the current disorders are related to symptoms 
experienced during service, and this is not a contention 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  The 
Board notes that the veteran was a clinical and medical 
specialist during her first period of service; however, she 
was apparently not in the medical field during her second 
period of service, and there is no indication that she has 
had any further medical training that would render her a 
health care provider competent to provide a medical opinion.

When the veteran's service medical records (which do not show 
any relevant treatment after 1979) are considered in 
conjunction with the post-service medical record (which 
indicates that the veteran sustained two falls with trauma to 
her spine, and that cervical spine and lumbar spine pathology 
are first shown many years after service), and Dr. Tamiry's 
opinion, the Board finds that the medical evidence outweighs 
the veteran's contention that her current neck condition and 
lumbar spine condition are related to her service.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the appellant's claims, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In letters, dated in May 2003, and October 2005, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.   The May 
2003 notice complied with the requirement that the notice 
must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  The veteran has been 
afforded an examination, and etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for lumbar muscle back pain disorder is 
denied.

Service connection for a neck disorder is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


